Exhibit 10.1

Capstead Mortgage Corporation

DOCS® financing facility*

Shares of Common Stock,

$0.01 par value

AMENDED AND RESTATED

SALES AGREEMENT

June 1, 2011

 

* DOCS® is a registered service mark of Brinson Patrick Securities Corporation.



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED SALES AGREEMENT (the “Agreement”) dated as of June 1,
2011 between Brinson Patrick Securities Corporation, having its principal office
at 1515 Broadway, 11th Floor, New York, New York 10036 (the “Sales Manager”) and
Capstead Mortgage Corporation, a corporation organized and existing under the
laws of the State of Maryland (the “Company”).

WHEREAS, the Company and the Sales Manager previously entered into that certain
Sales Agreement, dated March 10, 2008 (the “Original Agreement”) with respect to
the issuance and sale through the Sales Manager of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) on the terms set
forth therein; and

WHEREAS, the Company and the Sales Manager desire to amend and restate the
Original Agreement to provide for the issuance and sale through the Sales
Manager of shares of Common Stock and shares of Series B Preferred Stock
(collectively, the “Company Equity Securities”) on the terms set forth in
Article II hereof.

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Sales Manager agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

1.1 For purposes of this Agreement, unless the context requires to the contrary,
the term “Company” shall also include all significant subsidiaries (as defined
by Section 1-02 of Regulation S-X) of the Company. The Company represents and
warrants to, and agrees with, the Sales Manager that:

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Act”), and the rules and regulations thereunder
(“Rules and Regulations”), and the Company is eligible to use Form S-3 for the
transactions contemplated by this Agreement. A registration statement on Form
S-3 (Registration No. 333-156073) with respect to, among other securities, the
Company Equity Securities, including a form of prospectus, has been prepared by
the Company in conformity with the requirements of the Act and the Rules and
Regulations, has been filed with the Securities and Exchange Commission (the
“Commission”) and has been declared effective by the Commission. No stop order
suspending the effectiveness of such registration statement has been issued, and
no proceeding for that purpose has been instituted or, to the knowledge of the
Company, threatened by the Commission. Additionally, the Company is eligible to
file a new registration statement on Form S-3 with respect to the Company Equity
Securities that will become effective upon filing with the Commission pursuant
to Rule 462(e) under the Act. Each such registration statement, as it may have
heretofore been or may hereafter be filed, as amended, is referred to herein as
the “Registration Statement,” and the final form of prospectus included in the
Registration Statement, as amended or supplemented from time to time, is
referred to herein as the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus, or any amendment or supplement thereto shall be
deemed to refer to and include the documents



--------------------------------------------------------------------------------

incorporated (or deemed to be incorporated) by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein.

(b) Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus and any amendment or supplement thereto, on the
date of filing thereof with the Commission and at each Settlement Date (as
hereinafter defined), conformed or will conform in all material respects with
the requirements of the Act and the Rules and Regulations; each part of the
Registration Statement, when such part became or becomes effective, did not or
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendment or supplement
thereto, on the date of filing thereof with the Commission and at each
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
except that the foregoing shall not apply to statements in or omissions from any
such document in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Sales Manager, specifically for
use in the Registration Statement, the Prospectus or any amendment or supplement
thereto.

(c) The documents incorporated by reference in the Registration Statement or the
Prospectus, or any amendment or supplement thereto, when they became or become
effective under the Act or were or are filed with the Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, conformed or will conform in all material respects with the requirements
of the Act or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder.

(d) The financial statements of the Company, together with the related schedules
and notes thereto, set forth or included or incorporated by reference in the
Registration Statement and Prospectus, fairly present the financial condition of
the Company as of the dates indicated and the results of operations, changes in
financial position, stockholders’ equity, and cash flows for the periods therein
specified, in conformity with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise stated
therein). The summary and selected financial and statistical data included or
incorporated by reference in the Registration Statement and the Prospectus
present fairly the information shown therein and, to the extent based upon or
derived from the financial statements, have been compiled on a basis consistent
with the financial statements presented therein.

(e) The accountants who certified the financial statements and the supporting
schedules included in the Registration Statement are and, during the periods
covered by their reports, were qualified and independent public accountants as
required by Rule 2-01 of Regulation S-X.

(f) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland. Other than as
disclosed in the Registration Statement, the Company has no subsidiaries and
does not control, directly or

 

2



--------------------------------------------------------------------------------

indirectly, any corporation, partnership, limited liability company, joint
venture, association or other business organization. The Company is duly
qualified and in good standing as a foreign corporation in each jurisdiction in
which the character or location of its assets or properties (owned, leased or
licensed) or the nature of its business makes such qualification necessary
(including every jurisdiction in which it owns or leases property), except for
such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect on the Company. For purposes of this Agreement, “Material Adverse
Effect” means any adverse effect on the business, operations, properties or
financial condition of the Company that is (either alone or together with all
other adverse effects) material to the Company, and any material adverse effect
on the transactions contemplated under this Agreement or any other agreement or
document contemplated hereby or thereby. Each of the Company’s significant
subsidiaries is validly existing as a corporation, limited liability company or
partnership, as applicable, in its respective jurisdiction of formation.
Schedule 1.1(f) hereto identifies each of the Company’s subsidiaries that is a
significant subsidiary (as defined in Section 1-02 of Regulation S-X) of the
Company. All of the issued and outstanding capital stock, limited liability
company interests or partnership interests, as applicable, of each significant
subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and (except as otherwise disclosed or incorporated by reference in
the Registration Statement and the Prospectus) is owned by the Company, directly
or indirectly, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity. Except as disclosed or incorporated by reference
in the Registration Statement and the Prospectus, the Company does not own,
lease or license any asset or property or conduct any business outside the
United States of America. The Company has all requisite corporate or limited
liability company power and authority, as applicable, and all necessary
authorizations, approvals, consents, orders, licenses, certificates and permits
of and from all governmental orders or regulatory bodies or any other person or
entity, to own, lease, license and operate its assets and properties and conduct
its business as now being conducted and as described or incorporated by
reference in the Registration Statement and the Prospectus; except for such
authorizations, approvals, consents, orders, licenses, certificates and permits
the absence of which would not have a Material Adverse Effect; and no such
authorization, approval, consent, order, license, certificate or permit contains
a materially burdensome restriction other than as disclosed or incorporated by
reference in the Registration Statement and the Prospectus.

(g) The Company has good title to each of the items of personal property which
are reflected in the financial statements referred to in Section 1.1(d) or are
referred to in the Registration Statement and the Prospectus or any document
incorporated by reference therein as being owned by the Company and valid and
enforceable leasehold interests in each of the items of real and personal
property which are referred to in the Registration Statement and the Prospectus
or any document incorporated by reference therein as being leased by the
Company, in each case free and clear of all liens, encumbrances, claims,
security interests and defects, other than those described in the Registration
Statement and the Prospectus and those which do not and will not have a Material
Adverse Effect.

(h) The Company has been subject to the requirements of Section 12 of the
Exchange Act during the period commencing 12 months preceding the filing of the
Registration Statement and ending on the date hereof (the “Reporting Period”)
and during such Reporting Period the Company has timely filed all material and
reports required under Sections 13(a), 14 and/or 15(d) of the Exchange Act. All
such materials and reports conformed in form and

 

3



--------------------------------------------------------------------------------

substance to the requirements of the Exchange Act and the rules and regulations
thereunder. As of the date of filing of the Registration Statement, and as of
the date hereof, the aggregate market value of the voting and non-voting common
equity held by non-affiliates of the Company was and is at least $150 million.

(i) The Company has good and marketable title to, or leasehold interests in, all
properties and assets (including, without limitation, mortgaged assets) as
described in the Registration Statement and the Prospectus or any document
incorporated by reference therein, owned by the Company, free and clear of all
liens, charges, encumbrances or restrictions, except such as are described in
the Registration Statement and the Prospectus or any document incorporated by
reference therein, and except such as would not have a Material Adverse Effect
on the Company.

(j) The debt financing employed by the Company to acquire its portfolio of
mortgage assets is not convertible into shares of Company Equity Securities.

(k) There is no litigation or governmental or other proceeding or investigation
before any court or before or by any public body or board pending or, to the
knowledge of the Company, threatened (and the Company does not know of any basis
therefor) against, or involving the assets, properties or businesses of the
Company which would materially adversely affect the value or the operation of
any such assets or otherwise have a Material Adverse Effect on the Company
except as described or incorporated by reference in the Registration Statement.

(l) The Company maintains insurance (issued by insurers of recognized financial
responsibility) of the types and in the amounts generally deemed adequate for
its businesses and, to the knowledge of the Company, consistent with insurance
coverage maintained by similar companies in similar businesses, including, but
not limited to, insurance covering real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, all of which insurance is in full force and
effect.

(m) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as described therein,
(i) there has not been any material adverse change in the assets or properties,
business, results of operations or condition (financial or otherwise) of the
Company, whether or not arising from transactions in the ordinary course of
business; (ii) the Company has not sustained any material loss or interference
with its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree; (iii) since the date of the latest balance
sheet, included or incorporated by reference in the Registration Statement and
the Prospectus, except as reflected therein, the Company has not undertaken any
liability or obligation, direct or contingent, except such liabilities or
obligations undertaken in the ordinary course of business; and (iv) there has
not been any transaction that is material to the Company, except transactions in
the ordinary course of business or as otherwise disclosed in the Registration
Statement and the Prospectus.

 

4



--------------------------------------------------------------------------------

(n) There is no document or contract of a character required to be described in
the Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described or filed as required. Each
document, instrument, contract and agreement of the Company described in the
Registration Statement or the Prospectus or incorporated by reference therein or
listed as exhibits to the Registration Statement is in full force and effect and
is valid and enforceable by and against the Company in accordance with their
terms, assuming the due authorization, execution and delivery thereof by each of
the other parties thereto except as otherwise disclosed in the Registration
Statement or Prospectus. The Company is not, nor to the knowledge of the Company
is any other party, in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, which default or event would have a Material Adverse Effect. No default
exists, and no event has occurred which with notice or lapse of time or both
would constitute a default, in the due performance and observance of any term,
covenant or condition, by the Company of any other agreement or instrument to
which the Company is a party or by which it or its properties or business may be
bound or affected, which default or event would have a Material Adverse Effect.

(o) The Company is not in violation of any term or provision of its charter,
by-laws or operating agreement, as applicable. The Company is not in violation
of any franchise, license, permit, judgment, decree, order, statute, rule or
regulation, where the consequences of such violation would have a Material
Adverse Effect.

(p) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Company Equity Securities) will give rise to a right to terminate or accelerate
the due date of any payment due under, or conflict with or result in the breach
of any term or provision of, or constitute a default (or an event which with
notice or lapse of time or both would constitute a default) under, or require
any consent or waiver under, or result in the execution or imposition of any
lien, charge, encumbrance, claim, security interest, restriction or defect upon
any properties or assets of the Company pursuant to the terms of, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company is bound, or any of its properties or businesses
are bound, or any franchise, license, permit, judgment, decree, order, statute,
rule or regulation applicable to the Company or violate any provision of the
charter or by-laws of the Company, except for such consents or waivers which
have already been obtained and are in full force and effect.

(q) All of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable and none of
the shares were issued in violation of any preemptive or other similar right.
The Company Equity Securities, when issued and sold pursuant to this Agreement,
will be duly authorized and validly issued, fully paid and nonassessable and
will not be issued in violation of any preemptive or other similar right. Except
as disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any capital stock of the
Company or any security convertible into or exercisable or exchangeable for such
capital stock, except for standard

 

5



--------------------------------------------------------------------------------

dividend reinvestment plans. The Company Equity Securities conform in all
material respects to all statements relating thereto contained in the
Registration Statement and the Prospectus. Any stock options issued by the
Company have been issued in compliance with law, and the terms and provisions of
such stock options were established in compliance with law.

(r) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as (x) described or referred
to therein, or (y) are not material (as to clauses (i) and (ii) only), are
consistent with past practice (as to clauses (i) and (ii) only), and are
publicly disclosed, the Company has not (i) issued any securities or incurred
any liability or obligation, direct or contingent, except such liabilities or
obligations incurred in the ordinary course of business including, without
limitation, debt financing to acquire and develop properties, (ii) entered into
any transaction not in the ordinary course of business or (iii) declared or paid
any dividend or made any distribution on any shares of its capital stock or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
otherwise acquire any shares of its capital stock.

(s) Except as disclosed in the Registration Statement and Prospectus, no holder
of any security of the Company has the right, which has not been waived, to have
any security owned by such holder included in the Registration Statement or any
right to demand registration of any security owned by such holder.

(t) All necessary corporate or limited liability company action, as applicable,
has been duly and validly taken by the Company to authorize the execution,
delivery and performance of this Agreement and the issuance and sale of the
Company Equity Securities by the Company. This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes and
will constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. Except for any
“blue sky” filings or Trading Market listing applications to be filed pursuant
hereto, each approval, consent, order, authorization, designation, declaration
or filing by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby and the
issuance and sale of the Company Equity Securities by the Company has been
obtained or made and is in full force and effect. The Company will use its best
reasonable efforts to cause the Company Equity Securities to be listed for
trading on the Trading Market. For purposes of this Agreement, the “Trading
Market” is (i) the New York Stock Exchange, Inc., and (ii) each other nationally
recognized securities exchange on which the Company Equity Securities of the
Company is admitted for trading.

(u) The Company has not incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement other than as contemplated
hereby or as described in the Registration Statement.

(v) The Company is conducting its business in compliance with all applicable
laws, rules and regulations of the jurisdictions in which it is conducting
business, except where the failure to be so in compliance would not have a
Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(w) No transaction has occurred between or among the Company and any of its
officers or directors or any affiliate or affiliates of any such officer or
director that is required to be described in and is not described in the
Registration Statement and the Prospectus.

(x) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the Company Equity Securities
to facilitate the sale or resale of any of the Company Equity Securities.

(y) The Company has filed all federal, state, local and foreign tax returns
which are required to be filed through the date hereof (and will file all such
tax returns when and as required to be filed after the date hereof), or has
received extensions thereof, and has paid all taxes shown on such returns to be
due on or prior to the date hereof (and will pay all taxes shown on such returns
to be due after the date hereof) and all assessments received by it to the
extent that the same are material and have become due, except where the failure
to file such a return or pay such amount would not have a Material Adverse
Effect.

(z) The Company has met the qualification requirements for a “real estate
investment trust” during its taxable years ending on or after December 31, 1999
and its proposed method of operations will enable it to continue to meet the
requirements for qualification and taxation as a “real estate investment trust”
under the Internal Revenue Code of 1986, as amended (the “Code”), assuming no
change in the applicable underlying law. The Company does not know of any event
that would cause or is likely to cause the Company to fail to qualify as a “real
estate investment trust” at any time.

(aa) The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(bb) The Company’s systems of internal accounting controls taken as a whole are
sufficient to meet the broad objectives of internal accounting control insofar
as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the Company’s
financial statements; and, to the best of the Company’s knowledge, neither the
Company nor any employee or agent thereof has made any payment of funds of the
Company or received or retained any funds, and no funds of the Company have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.

(cc) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including without limitation Section 402
related to loans and Sections 302 and 906 related to certificates.

 

7



--------------------------------------------------------------------------------

ARTICLE II

SALE AND DELIVERY OF SECURITIES

2.1 (a) On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell through the Sales Manager, as agent, and the Sales
Manager agrees to sell, as agent for the Company, on a best efforts basis at
prevailing market prices, shares of Company Equity Securities during the term of
this Agreement on the terms set forth herein. Company Equity Securities will be
sold from time to time as described in the Registration Statement and
Prospectus, in amounts and, subject to price limitations, as directed by the
Company and as agreed to by the Sales Manager; provided that nothing in this
Agreement shall be construed to require the Company to sell any shares of
Company Equity Securities through the Sales Manager.

(b) The Company or the Sales Manager may, upon notice to the other party hereto
by telephone (confirmed promptly by telecopy or e-mail), at any time and from
time to time suspend the offering of Company Equity Securities; provided,
however, that such suspension shall not affect or impair the parties’ respective
obligations with respect to the Company Equity Securities sold hereunder prior
to the giving of such notice.

(c) The compensation to the Sales Manager for sales of Company Equity Securities
sold under this Agreement shall be at the following commission rates: 3.0% of
the gross sales price per share (“sales proceeds”) for the first $8 million of
aggregate sales proceeds raised in each Sales Period; 2.5% of sales proceeds for
the next $4 million of aggregate sales proceeds raised in each Sales Period and
2.0% of sales proceeds for the next $88 million of aggregate sales proceeds
raised in each Sales Period; and 1.0% of sales proceeds for any additional
aggregate sales proceeds raised in each Sales Period. For purposes of this
section 2.1(c), the initial “Sales Period” shall commence on March 10, 2008 and
shall end on December 31, 2012 and each subsequent Sales Period shall be for a
two year period, commencing on January 1 and ending on December 31 of the
following calendar year. The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental or self-regulatory organization in
respect to such sale shall constitute the net proceeds to the Company for such
Company Equity Securities (the “Net Proceeds”). For purposes of the first
sentence of this section 2.1(c), sales proceeds include sales proceeds from
sales of Company Equity Securities by the Sales Manager for the account of the
Company, whether under this Agreement, or otherwise.

(d) The Company shall open and maintain a trading account or accounts (the
“Trading Accounts”) at a clearing agent designated by the Sales Manager to
facilitate the transactions contemplated by this Agreement. The Net Proceeds
from the sale of any Company Equity Securities shall be available in the Trading
Accounts on the third business day (or such other day as is industry practice
for regular-way trading) following each sale of any Company Equity Securities
(each, a “Settlement Date”). The Company shall effect the delivery of the
applicable number of shares of Company Equity Securities to an account or
accounts designated by the Sales Manager at The Depository Trust Company on or
before the Settlement Date of each sale hereunder. The Sales Manager’s
compensation shall be withheld from the sales proceeds on each Settlement Date
and shall be paid to the Sales Manager.

 

8



--------------------------------------------------------------------------------

(e) At each Settlement Date, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement. Any obligation of the Sales Manager under this Agreement shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Article IV of this Agreement.

(f) If the Company shall default on its obligation to deliver Company Equity
Securities on any Settlement Date, the Company shall (i) hold the Sales Manager
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) pay the Sales Manager any commission to which it
would otherwise be entitled absent such default.

ARTICLE III

COVENANTS OF THE COMPANY

3.1 The Company covenants and agrees with the Sales Manager that:

(a) As promptly as practicable after the date of this Agreement, the Company
will (if not previously filed) file the Registration Statement to permit sales
of the Company Equity Securities under the Act. The Company will use its best
reasonable efforts to cause the Registration Statement to become effective as
promptly as possible thereafter.

(b) During the period in which the Sales Agent has been requested to offer and
sell Company Equity Securities, the Company will notify the Sales Manager
promptly of the time when any subsequent amendment to the Registration Statement
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information. The
Company will prepare and file with the Commission, promptly upon the Sales
Manager’s reasonable request, any amendments or supplements to the Registration
Statement or Prospectus that, in the Sales Manager’s reasonable opinion, may be
necessary or advisable in connection with the sale of the Company Equity
Securities pursuant to this Agreement. The Company will not file any amendment
or supplement to the Registration Statement or Prospectus (other than a
supplement to the Prospectus that (i) does not materially change the information
about the Company or its business, operations, properties or financial condition
previously disclosed in the Registration Statement or Prospectus, (ii) relates
to a “follow-on” offering of Company Equity Securities by the Company, or
(iii) relates to an offering of securities other than the Company Equity
Securities (each, an “Excluded Supplement”)) unless a copy thereof has been
submitted to the Sales Manager a reasonable period of time before the filing and
the Sales Manager has not reasonably objected thereto; and it will notify the
Sales Manager at the time of filing thereof of any document that upon filing is
deemed to be incorporated by reference in the Registration Statement or
Prospectus, which will then be available on the Company’s website at
www.capstead.com (and will furnish to the Sales Manager any such document that
is not available on the Company’s website). The Company will cause each
amendment to the Registration Statement or supplement to the Prospectus and each
filing or report incorporated therein, to be prepared in form and substance as
required by the Act, the Rules and Regulations, the Exchange Act and the rules
and regulations thereunder, and to be timely filed with the Commission.

 

9



--------------------------------------------------------------------------------

(c) The Company will advise the Sales Manager, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of any Company Equity Securities for offering or
sale in any jurisdiction, or of the initiation or threatening of any proceeding
for any such purpose; and it will promptly use its best reasonable efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

(d) Within the time during which a prospectus relating to any Company Equity
Securities is required to be delivered under the Act, the Company will comply
with all requirements imposed upon it by the Act and by the Rules and
Regulations, as from time to time in force, so far as necessary to permit the
continuance of sales of or dealings in the Company Equity Securities as
contemplated by the provisions hereof and the Prospectus. If during such period
any event occurs as a result of which the Prospectus, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Act, the Company will promptly notify the Sales Manager to
suspend the offering of Company Equity Securities during such period and the
Company will amend or supplement the Registration Statement or Prospectus (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance and will use its best reasonable efforts to have any
amendment or supplement to the Registration Statement or Prospectus declared
effective as soon as possible, unless the Company has reasonable business
reasons to defer public disclosure of the relevant information.

(e) The Company will use its best reasonable efforts to qualify any Company
Equity Securities for sale under the securities laws of such jurisdictions as
the Sales Manager designates and to continue such qualifications in effect so
long as required for the sale of any Company Equity Securities, except that the
Company shall not be required in connection therewith to qualify as a foreign
corporation or to execute a general consent to service of process in any
jurisdiction.

(f) The Company will furnish to the Sales Manager and its legal counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all documents incorporated by reference therein) and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the Commission during the period in which a prospectus relating to any Company
Equity Securities is required to be delivered under the Act (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as available and in
such quantities as the Sales Manager may from time to time reasonably request.
The Company will take such action as to enable the conditions set forth in Rule
153(b) of the Rules and Regulations to be satisfied at all times that the Sales
Agent is selling any Company Equity Securities.

 

10



--------------------------------------------------------------------------------

(g) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that satisfies the provisions of
Section 11(a) of the Act and Rule 158 of the Rules and Regulations.

(h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all of its expenses
incident to the performance of its obligations hereunder (including, but not
limited to, any transaction fees imposed by any governmental or self-regulatory
organization with respect to transactions contemplated by this Agreement and any
blue sky fees) and will pay the expenses of printing all documents relating to
the offering. The Company will reimburse the Sales Manager for its reasonable
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement, including, without limitation, reasonable travel, reproduction,
printing and similar expenses, as well as the reasonable fees and disbursements
of its legal counsel.

(i) The Company shall use its best reasonable efforts to list, subject to notice
of issuance, the Company Equity Securities on the applicable Trading Market.

(j) The Company will apply the Net Proceeds from the sale of the Company Equity
Securities as set forth in the Prospectus.

(k) The Company will not, directly or indirectly, offer or sell any shares of
equity securities (other than the Company Equity Securities) or securities
convertible into or exchangeable for, or any rights to purchase or acquire,
equity securities (other than the Company Equity Securities) during the period
from the date of this Agreement through the final Settlement Date for the sale
of any Company Equity Securities hereunder without (i) giving the Sales Manager
at least one business day prior written notice specifying the nature of the
proposed sale and the date of such proposed sale and (ii) suspending activity
under this program for such period of time as may reasonably be determined by
agreement of the Company and the Sales Manager; provided, however, that no such
notice and suspension shall be required in connection with the Company’s
issuance or sale of (i) shares of equity securities pursuant to any employee or
director stock option or benefits plan, stock ownership plan, dividend
reinvestment plan, as such plans may be amended from time to time, and
(ii) equity securities issuable upon conversion of securities or the exercise of
warrants, options or other rights in effect or outstanding on the date hereof.
Notwithstanding the foregoing, this paragraph (k) shall not apply during periods
that the Company is neither selling Company Equity Securities through the Sales
Manager nor has requested the Sales Manager to sell Company Equity Securities.

(l) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Sales Manager immediately after it
shall have received notice or obtain knowledge thereof, of any information or
fact that would alter or affect any opinion, certificate, letter and other
document provided to the Sales Manager pursuant to Article IV herein.

(m) Each time that the Registration Statement or the Prospectus shall be amended
or supplemented (other than an Excluded Supplement) and on the dates specified
in Section 4.1(f) below, the Company shall (unless the Company is not then
selling Company

 

11



--------------------------------------------------------------------------------

Equity Securities through the Sales Manager and has not requested the Sales
Manager to sell Company Equity Securities) furnish or cause to be furnished to
the Sales Manager forthwith a certificate, in form and substance satisfactory to
the Sales Manager to the effect that the statements contained in the
certificates referred to in Section 4.1(f) below that were last furnished to the
Sales Manager are true and correct at the time of such amendment or supplement,
as the case may be, as though made at and as of such time (except that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificates, certificates of the same tenor as the certificates referred to in
said Section 4.1(f) below, modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such certificate.

(n) Each time that a post-effective amendment to the Registration Statement is
declared effective or the Company files an Annual Report on Form 10-K, and at
such other times as may be reasonably requested by the Sales Manager, the
Company shall (unless the Company is not then selling Company Equity Securities
through the Sales Manager and has not requested the Sales Manager to sell
Company Equity Securities) furnish or cause to be furnished forthwith to the
Sales Manager and to its legal counsel, a written opinion of Andrews Kurth LLP,
counsel to the Company (“Company Counsel”), or other counsel reasonably
satisfactory to the Sales Manager, dated the date of effectiveness of such
amendment or the date of filing with the Commission of such document, as the
case may be, in form and substance satisfactory to the Sales Manager, of the
same tenor as the opinion referred to in Section 4.1(d) below, but modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such opinion; provided, however that
in lieu of such opinion, the Company may furnish the Sales Manager with a letter
from Company Counsel to the effect that the Sales Manager may rely on the prior
opinion delivered pursuant to Section 4.1(d) below to the same extent as if it
were dated the date of such letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented to the time of delivery of such letter).

(o) Each time that a post-effective amendment to the Registration Statement is
declared effective or the Company files an Annual Report on Form 10-K, and at
such other times as may be reasonably requested by the Sales Manager, the
Company shall (unless the Company is not then selling Company Equity Securities
through the Sales Manager and has not requested the Sales Manager to sell
Company Equity Securities) cause Ernst & Young LLP, or other independent
accountants then retained by the Company, forthwith to furnish to the Sales
Manager a letter, dated the date of effectiveness of such amendment, or the date
of filing of such supplement or other document with the Commission, as the case
may be, in form and substance satisfactory to the Sales Manager, of the same
tenor as the letter referred to in Section 4.1(e) below but modified to relate
to the Registration Statement and the Prospectus, as amended and supplemented to
the date of such letter.

(p) The Company represents and agrees that, unless it obtains the prior consent
of the Sales Manager, and the Sales Manager represents and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to any Company Equity Securities that would constitute an
Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus” as defined in Rule 405, required to be

 

12



--------------------------------------------------------------------------------

filed with the Commission. Any such free writing prospectus consented to by the
Company and the Sales Manager is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents that it has treated and agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433 of the Act, and has complied and will comply
with the requirements of Rules 164 and 433 of the Act, as applicable to any
Permitted Free Writing Prospectus, including timely Commission filings where
required, legending and record keeping.

For the purposes of this Section, “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433 of the Act, relating to
any Company Equity Securities in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) of the Act.

Notwithstanding the foregoing, the Company shall not be required to obtain the
consent of the Sales Manager with respect to the offering of any securities
other than Company Equity Securities or any “follow-on” offering of Company
Equity Securities pursuant to an Issuer Free Writing Prospectus.

ARTICLE IV

CONDITIONS OF THE SALES MANAGER’S OBLIGATIONS

4.1 The obligations of the Sales Manager to sell the Company Equity Securities
as provided herein shall be subject to the accuracy, as of the date hereof, and
as of each Settlement Date contemplated under this Agreement, of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the following additional conditions:

(a) The Registration Statement has been declared effective. No stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceeding for that purpose shall have been instituted or, to the
knowledge of the Company or the Sales Manager, threatened by the Commission, and
any request of the Commission for additional information (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the Sales Manager’s reasonable satisfaction. The Company Equity
Securities shall have been listed for trading on the Trading Market.

(b) The Sales Manager shall not have advised the Company that the disclosures in
the Registration Statement or the Prospectus, or any amendment or supplement
thereto, are not reasonably acceptable to the Sales Manager.

(c) Except as contemplated in the Prospectus, subsequent to the respective dates
as of which information is given in the Registration Statement and the
Prospectus, there shall not have been any material adverse change in the capital
stock of the Company, or any material adverse change, or any development that
may reasonably be expected to cause a material adverse change, in the condition
(financial or other), business, net worth or results of operations of the
Company, or any adverse change in the rating assigned to any securities of the
Company.

 

13



--------------------------------------------------------------------------------

(d) (i) The Sales Manager shall have received at the date of the first sale of
Company Equity Securities hereunder (the “Commencement Date”) and at every other
date specified in Section 3.1(n) hereof, opinions of Company Counsel, dated as
of the Commencement Date and dated as of such other date, in a form reasonably
acceptable to the Sales Manager.

(ii) The Sales Manager shall have received a letter from Company Counsel
authorizing the Sales Manager to rely on the opinion on tax matters delivered by
Company Counsel as Exhibit 8.1 to the Registration Statement.

(e) At the Commencement Date and at such other dates specified in Section 3.1(o)
hereof, the Sales Manager shall have received a “comfort letter” from Ernst &
Young LLP, independent public accountants for the Company, or other independent
accountants then retained by the Company, dated the date of delivery thereof, in
form and substance satisfactory to the Sales Manager.

(f) The Sales Manager shall have received from the Company a certificate, or
certificates, signed by the Chief Financial Officer and Executive Vice President
of the Company, dated as of the Commencement Date and (unless the Company is not
then selling Company Equity Securities through the Sales Manager and has not
requested the Sales Manager to sell Company Equity Securities) dated as of the
first business day of each calendar month thereafter and such other times as the
Sales Manager shall request (each, a “Certificate Date”), to the effect that, to
the best of their knowledge based upon reasonable investigation:

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made at and as of the Commencement Date or the Certificate
Date (as the case may be), and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Commencement Date and each such Certificate Date (as the case may
be);

(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceeding for that purpose has been instituted or, to
the knowledge of such officer after due inquiry, is threatened, by the
Commission;

(iii) Since the date of this Agreement there has occurred no event required to
be set forth in an amendment or supplement to the Registration Statement or
Prospectus that has not been so set forth and there has been no document
required to be filed under the Exchange Act and the rules and regulations of the
Commission thereunder that upon such filing would be deemed to be incorporated
by reference in the Prospectus that has not been so filed; and

(iv) Since the date of this Agreement, there has not been any material adverse
change in the assets or properties, business, results of operations or condition
(financial or otherwise) of the Company, which has not been described in an
amendment or supplement to the Registration Statement or Prospectus (directly or
by incorporation).

 

14



--------------------------------------------------------------------------------

(g) At the Commencement Date and on each Settlement Date, the Company shall have
furnished to the Sales Manager such appropriate further information,
certificates and documents as the Sales Manager may reasonably request.

(h) At the Commencement Date and on each Settlement Date, the Company shall have
listed for quotation the Company Equity Securities on the Trading Market.

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to the Sales Manager. The Company will furnish the Sales Manager with
such conformed copies of such opinions, certificates, letters and other
documents as the Sales Manager shall reasonably request.

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

5.1 (a) The Company agrees to indemnify and hold harmless the Sales Manager and
each person, if any, who controls the Sales Manager within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the representations in this Agreement or contained
in the Registration Statement (or any amendment thereto), or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
if such settlement is effected with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including, subject to
Section 5(c) hereof, the reasonable fees and disbursements of legal counsel
chosen by the Sales Manager), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue

 

15



--------------------------------------------------------------------------------

statement or omission made in reliance upon and in conformity with written
information furnished to the Company by the Sales Manager expressly for use in
the Registration Statement (or any amendment thereto) or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto).

(b) The Sales Manager agrees to indemnify and hold harmless the Company and its
directors and each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 5.1(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by the Sales
Manager expressly for use in the Registration Statement (or any amendment
thereto) or such preliminary prospectus or the Prospectus (or any amendment or
supplement thereto). The total liability of the Sales Manager under this
Section 5.1(b) shall not exceed the total actual sales price of Company Equity
Securities sold by the Sales Manager that is the subject of the dispute.

(c) Any indemnified party that proposes to assert the right to be indemnified
under this Article V will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Article V, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from any liability that it might have to any
indemnified party to the extent it is not materially prejudiced as a result
thereof. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
legal counsel reasonably satisfactory to the indemnified party, and after notice
from the indemnifying party to the indemnified party of its election to assume
the defense, the indemnifying party will not be liable to the indemnified party
for any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own legal counsel in any such action, but the fees, expenses and
other charges of such legal counsel will be at the expense of such indemnified
party unless (1) the employment of legal counsel by the indemnified party has
been authorized in writing by the indemnifying party, (2) the indemnified party
has reasonably concluded (based on written advice of legal counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on written advice of legal
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or
(4) the indemnifying party has not in fact employed legal counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and

 

16



--------------------------------------------------------------------------------

other charges of legal counsel will be at the expense of the indemnifying party
or parties. It is understood that the indemnifying party or parties shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm admitted to practice in such jurisdiction at any
one time for all such indemnified party or parties. All such fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly as they
are incurred. An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent (which consent will not be
unreasonably withheld).

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Article V is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or the Sales Manager, the Company and the
Sales Manager will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Sales Manager, such as
persons who control the Company within the meaning of the Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Sales Manager
may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Sales Manager
on the other. The relative benefits received by the Company on the one hand and
the Sales Manager on the other hand shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total compensation (before deducting expenses)
received by the Sales Manager from the sale of Company Equity Securities on
behalf of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Sales Manager, on the other, with
respect to the statements or omission which resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Sales Manager, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Sales Manager agree that it would not be just and equitable if contributions
pursuant to this Section 5.1(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense or damage, or action in
respect thereof, referred to above in this Section 5.1(d) shall be deemed to
include, for the purpose of this Section 5.1(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the foregoing provisions
of this Section 5.1(d), the Sales Manager shall not be required to contribute
any amount in excess of the amount by which the total actual sales price at
which Company Equity Securities sold by the Sales Manager exceeds the amount of
any damages that the Sales Manager has otherwise been required to pay by reason
of such untrue or

 

17



--------------------------------------------------------------------------------

alleged untrue statement or omission or alleged omission and no person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) will be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 5.1(d), any
person who controls a party to this Agreement within the meaning of the Act will
have the same rights to contribution as that party, and each officer and
director of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 5.1(d), will notify any such party
or parties from whom contribution may be sought, but the omission so to notify
will not relieve that party or parties from whom contribution may be sought from
any other obligation it or they may have under this Section 5.1(d). No party
will be liable for contribution with respect to any action or claim settled
without its written consent (which consent will not be unreasonably withheld).

(e) The indemnity and contribution provided by this Article V shall not relieve
the Company and the Sales Manager from any liability the Company and the Sales
Manager may otherwise have (including, without limitation, any liability the
Sales Manager may have for a breach of its obligations under Article II hereof).

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY

6.1 All representations, warranties and agreements of the Company herein or in
certificates delivered pursuant hereto, and the agreements of the Sales Manager
contained in Article V hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Sales Manager
or any controlling persons, or the Company (or any of their officers, directors
or controlling persons), and shall survive delivery of and payment for any
Company Equity Securities.

ARTICLE VII

TERMINATION

7.1 The Company shall have the right, by giving notice as hereinafter specified,
to terminate this Agreement in its sole discretion at any time. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 3.1(h), Article V and Article VI hereof shall
remain in full force and effect notwithstanding such termination.

7.2 The Sales Manager shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Article 3.1(h), Article V and Article VI hereof
shall remain in full force and effect notwithstanding such termination.

 

18



--------------------------------------------------------------------------------

7.3 This Agreement shall remain in full force and effect unless terminated
pursuant to Section 7.1 or 7.2 above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3.1(h), Article V and Article VI shall
remain in full force and effect.

7.4 Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Sales Manager or the Company, as the case may be. If such termination shall
occur during a period when sales of Company Equity Securities are being made
pursuant to this Agreement, any sales of Company Equity Securities made prior to
the termination of this Agreement shall settle in accordance with the provisions
of this Agreement.

ARTICLE VIII

NOTICES

8.1 All notices or communications hereunder shall be in writing and if sent to
the Sales Manager shall be mailed, delivered or telecopied and confirmed to the
Sales Manager at Brinson Patrick Securities Corporation, 1515 Broadway, 11th
Floor, New York, New York 10036, facsimile number (212) 453-5555, Attention:
Corporate Finance, or if sent to the Company, shall be mailed, delivered or
telecopied and confirmed to the Company at Capstead Mortgage Corporation, 8401
N. Central Expressway, Suite 800, Dallas, Texas 75225, facsimile number
(214) 874-2323, Attention: Mr. Andrew F. Jacobs. Each party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

ARTICLE IX

MISCELLANEOUS

9.1 This Agreement shall inure to the benefit of and be binding upon the Company
and the Sales Manager and their respective successors and the controlling
persons, officers and directors referred to in Article V hereof, and no other
person will have any right or obligation hereunder.

9.2 This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
between the parties hereto with regard to the subject matter hereof.

9.3 THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS.

9.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The parties agree that this Agreement will be considered
signed when the signature of a party is delivered by facsimile transmission.
Such facsimile transmission shall be treated in all respects as having the same
effect as an original signature.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date hereof.

 

CAPSTEAD MORTGAGE CORPORATION By:  

    /s/ Phillip A. Reinsch

      Name:   Phillip A. Reinsch       Title:   Executive Vice President and
Chief Financial Officer BRINSON PATRICK SECURITIES CORPORATION By:  

    /s/ Todd Wyche

      Name:   Todd Wyche       Title:   Managing Director

 

20



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

List of Significant Subsidiaries

None.